IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

Plaintiff, Case No. 1:08-CR-002
JUDGE MICHAEL R. BARRETT

v.
MARY C. ROGERS,

Defendant.
OPINION AND ORDER

The United States Probation Office for the Southern District of Ohio received a Subpoena
to Produce Documents, lnformation, or Objects or to Permit Inspection of Premises in a Civil
Action. F or the following reasons, the Court HOLDS IN ABEYANCE its decision as to
whether the subpoena shall be quashed.

I.

The subpoena at issue here was requested by Mary C. Rogers, who is the defendant in
this case, and issued by the Clerk of this Court. In 2011, Ms. Rogers appeared before the
Honorable Sandra S. Beckwith for sentencing after having pled guilty to a two-count information
charging her with one count of Conspiracy to Commit Bank and Mail Fraud and one count of
Filing a False Tax Return, in violation of 18 U.S.C. § 1349 and 26 U.S.C. § 7206(1) respectively
As part of the Judgment and Committnent Order she was ordered to pay restitution in the amount
of four million dollars.

On December 19, 2018, Ms. Rogers filed a Motion to Vacate her sentence under 28
U.S.C. § 2255. (ECF No. 73.) Her case was reopened and assigned to the Honorable Michael R.
Barrett. The Government then filed a Response to the Motion to Vacate (ECF No. 76) and

Defendant Rogers filed a Reply (ECF No. 78). Judge Barrett then issued an order stating:

In the Government’s Response, it stated that “[i]n the event this Court
determined that Rogers’ 2255 is not Waived and the petition is not time-barred the
government will, upon direction of this Court, respond fully to the merits of her
claim.” (Doc. 76 at PageID 433). To be clear, the Court is not making any ruling at
this time. HoWever, the Court orders the Government to respond more fully to the
merits of Defendant’s assertions.

(ECF No. 79.)

Shortly thereafter, Judge Barret recused and this case was reassigned to the Honorable
Susan J. Dlott. (ECF No. 82.)

Currently, Defendant Rogers’ Motion to Vacate is not fully briefed, and thus Judge Dlott
has not had the opportunity to determine whether the petition is time-barred.

Defendant Rogers has subpoenaed documents that will provide support for her contention
that she did not commit the crime of Which she was convicted and does not owe the restitution
that Was ordered. (Rogers Aff. 11 9) (“I am not and Was not involved in a conspiracy with CBST
Acquisition LLC, a subsidiary of Dynus, to defraud PNC of $4 million.”). Specifically, she
requests:

(l) A copy of any affidavit generated by National City Bank and provided to the U.S.
Probation Office authenticating a four million dollar loan with the Dynus Corporation.

(2) A copy of any and all bank documents, worksheets, and/or work products
received by the probation office from the U.S. Attorney’s Oftice in the preparation of the
presentence report.

(3) A copy of any and all bank documents, Worksheets, and/or work products
generated by the U.S. Probation office showing the complete accounting, including debts, credits

and all underlying supporting documentation showing the calculation of a four million dollar

loss, and used in the preparation of her presentence report.

II.

The Director of the Administrative Office of the United States Courts has promulgated
regulations establishing procedures for the production or disclosure of documents and the
testimony of federal judicial personnel, including United States probation officers, in legal
proceedings Those procedures, outlined in Volume 20, Chapter 8 of the Guide to Judiciary
Polz'c;y, have been adopted by this Court in its local criminal rules. See S.D. Ohio Crim. R.
32.3(b). Federal judicial personnel may not provide testimony or produce records in legal
proceedings except as authorized in accordance with the regulations set forth in Volume 20,
Chapter 8 of the Guz'de. Guz‘de to Judiciarg) Policy, vol. 20, ch. 8, § 820(a); see also In re
Morm'ng Song Bz'rd Food Lc'tig., 119 F. Supp. 3d 793, 799 (S.D. Ohio 2015) (restating the
Guc'de’s general prohibition on testimony and record production in legal proceedings).

Judicial personnel may not provide testimony or produce records in legal proceedings
without the prior approval of a “determining officer.” Guz‘de to Judz'cz'ary Polz`cy, vol. 20, ch. 8, §
840(a). The determining officer varies depending on the request. As to requests directed to an
employee or former employee of a court oftice-such as the Clerk’s office, the Probation ofiice,
or the Pretrial Services office_the determining officer is the unit head of the particular office
such as the Clerk of Court, the Chief Probation Ofiicer, or the Chief Pretrial Services Ofiicer.
Id. § 840(b)(3). If a request is directed to a court office, the determining officer shall consult
with the Chief District Judge regarding the proper response to the request. Id.; see also S.D. Ohio
Cnm. R. 32.3(<:).

The determining officer may deny a request if the request does not meet any requirement
imposed by Volume 20, Chapter 8 of the Guia'e. Moreover, When determining Whether to

authorize the production of judicial records or the testimony of judicial personnel in legal

proceedings, “the determining officer will consider, based on [sixteen enumerated factors], the
effect in the particular case, as well as in future cases generally, Which testifying or producing
records will have on the ability of the federal judiciary or federal judicial personnel to perform
their official duties.” Id. The enumerated factors are as follows:

(1) The need to avoid spending the resources of the United States for private
purposes, to conserve the time of federal judicial personnel for the performance of
official duties, and to minimize the federal judiciary's involvement in issues
unrelated to its mission.

(2) Whether the testimony or production of records would assist the federal
judiciary in the performance of official duties.

(3) Whether the testimony or production of records is necessary to prevent the
perpetration of ii*aud or injustice in the case or matter in question.

(4) Whether the request is unduly burdensome or is inappropriate under
applicable court or administrative rules.

(5) Whether the testimony or production of records is appropriate or necessary
under the rules of procedure governing the case or matter in Which the request
arises, or under the relevant
substantive law of privilege.

(6) Whether the request is within the proper authority of the party making it.
(7) Whether the request meets the requirements of these regulations

(8) Whether the request was properly served under applicable court,
administrative, or other rules.

(9) Whether the testimony or production of records would violate a statute,
regulation, or ethical rule.

(10) Whether the testimony or production of records Would disclose information
regarding the exercise of judicial or quasi-judicial responsibilities by federal
judicial personnel in the decisional or deliberative process.

(1 1) Whether the testimony or production of records Would disclose confidential
information from or pertaining to a presentence investigation report or pertaining
to an individual's probation, parole, or supervised release, or would disclose any
other information that is confidential under any applicable statute or regulation

(12) Whether the testimony or production of records reasonably could be
expected to result in the appearance of the federal judiciary favoring one litigant
over another, or endorsing or supporting a position advocated by a litigant.

(13) Whether the request seeks testimony, records or documents available from
other sources.

(14) Whether the request seeks testimony of federal judicial personnel as expert
witnesses.

(15) Whether the request seeks personnel files, records or documents pertaining
to a current or fenner federal judicial officer or employee, and

(A) the personnel files, records or documents sought by the request may
be obtained from the current or former federal judicial officer or employee

in question, or

(B) the personnel files, records or documents sought by the request
would be made available to the requester with the Guide to Judiciary Policy,
Vol. 20, Ch. 8 written consent or authorization of the current or former
federal judicial officer or employee in question.

(16) Any other consideration that the determining officer designated in
§ 840(b) may consider germane to the decision.

Guide to Judz'cz'ary Policy, vol. 20, ch. 8, § 850(a).
III.

Here, after consulting with the Chief United States Probation Officer, the Court
concludes that there are numerous reasons to quash the subpoena, including that “the testimony
or production of records would disclose confidential information nom or pertaining to a
presentence investigation report.” Guide to Judz'cz'ary Folz’cy, vol. 20, ch. 8, § 850(a)(11).
HoWever, the Court will withhold its decision pending Judge Dlott’s decision as to whether

Defendant Rogers’ 2255 petition is time barred.

IV.
ser these reesens, the court HoLr)s ns ABEYANéii its decision es to whether the
subpoena shall be quashed Until the decision is made, the Probation Department for the
Southern District of Ohio shall not provide the requested documents

IT IS SO ORDERED.

ul -' l(» 1 ¢L 0 \"|
DATE ED A. SARGUS, JR.
CHIE TED STATES DISTRICT JUDGE

 

 

ii

